FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2022

                                      No. 04-22-00126-CR

                                       Albino CEDILLO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                Trial Court No. 2020-0019-CR
                           Honorable Steve Hilbig, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due July 5, 2022 and was not filed. In lieu of the brief,
appellant filed a motion requesting a thirty-day extension of time. In his motion, counsel, Mr.
Alberto Ramon, explained he had experienced an unexpected death in his immediate family,
significantly impacting his schedule. We granted the extension and ordered appellant to file his
brief by August 4, 2022. On July 26, 2022, appellant filed a second motion requesting a thirty-
day extension of time. Counsel requested additional time because he was preparing for a four-
day jury trial. We granted the extension, ordered appellant to file his brief by September 6, 2022,
and advised counsel further extensions of time would be disfavored absent extraordinary
circumstances. On September 6, 2022, appellant filed a third motion requesting until September
30, 2022 to file his brief. Counsel stated he had been unable to dedicate time to prepare the brief
because of his heavy work schedule, numerous medical appointments, and inability to
concentrate due to the recent family tragedy. We granted the extension, ordered appellant to file
his brief by September 30, 2022, and again, advised counsel no further extensions of time would
be granted absent extraordinary circumstances. On September 28, 2022, appellant filed a fourth
motion requesting a thirty-day extension of time to file his brief. Counsel stated he had been ill
and was working under the influence of medication, making it difficult to concentrate.

       On October 4, 2022, we recognized the extraordinary circumstances impacting counsel
and his ability to prepare the brief. We further advised counsel we required compliance with the
appellate deadlines to ensure the prompt and efficient administration of justice. See TEX. R. APP.
P. 38.6(d). We therefore ordered the appeal abated and remanded this case to the trial court for
the appointment of new appellate counsel. On October 11, 2022, counsel filed a motion for
reconsideration, informing us he had been retained as counsel and has a duty to complete and file
                                                                                          FILE COPY

the brief. The clerk’s record, however, indicated on January 27, 2022, the trial court found
appellant was entitled to court-appointed counsel and appointed Mr. Ramon as his attorney.

        On October 17, 2022, we denied appellant’s motion for reconsideration, withdrew our
October 4, 2022 order, and ordered this appeal abated and remanded the case to the trial court to
conduct a hearing to determine: (1) whether appellant desired to prosecute this appeal; (2)
whether counsel was appointed by the trial court or retained by appellant; and (3) whether
appellant and counsel have established an attorney-client relationship and whether appellant
desires for counsel to continue to represent him. In response to our order, the trial court held a
hearing and thereafter prepared findings of fact and conclusions of law. The trial court’s
findings and conclusions were filed in this court on November 22, 2022. In its findings, the trial
court found appellant desired to prosecute his appeal; Mr. Ramon had been originally appointed,
but was now retained; and appellant desired to continue to have Mr. Ramon represent him.

        Based on the foregoing, we order the abatement lifted and the appellate deadlines
reinstated. Appellant’s brief was due over ninety days ago – July 5, 2022. We therefore order
appellant’s counsel, Mr. Alberto Ramon, to file appellant’s brief by December 16, 2022. We
advise counsel given the prior delays with regard to the filing of the brief, additional requests for
extensions of time to file appellant’s brief will be strictly reviewed.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court